Citation Nr: 1716180	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-06 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976, February 1986 to July 1986, June 1992 to November 1992, July 2000 to December 2000, August 2005 to July 2006, November 2007 to January 2009, and July 2009 to June 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran withdrew his request for a hearing before a Decision Review Officer (DRO) in March 2013 and he withdrew his request for a hearing before the Board in February 2015.  

The claim was remanded by the Board in July 2015 and has been returned now for further appellate action.  


FINDING OF FACT

Left ear hearing loss was demonstrated on the examination when the Veteran entered active duty service in August 2005 and increased in severity during active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability that is the result of a disease or injury in active service or is aggravated in active service.  38 U.S.C.A. § 1110.
Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to diseases or defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

A pre-existing disability is considered to have been aggravated during active service, if it underwent an increase in disability beyond natural progression.  38 U.S.C.A. § 1153.  Aggravation will not be conceded if the pre-existing disability underwent no increase in active service based on the evidence of manifestations of the disability prior to, during and after service.  38 C.F.R. § 3.306(b).

Aggravation, for purposes of entitlement to VA compensation benefits, requires an increase in the pre-existing disability rather than mere recurrence of manifestations of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater, the auditory thresholds for at least three of these frequencies are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran has a long history of service in the Army National Guard, with multiple periods of active duty service.  The Board acknowledges that the Veteran had significant noise exposure during his time with the National Guard, both during his active duty service as well as his civilian positions as a mechanic.  

The Board finds the Veteran's service from August 2005 to July 2006 to be of particular significance in this case.  Upon examination in August 2005, prior to his deployment to Iraq, the Veteran's left ear auditory threshold at 4000 Hertz was 45 decibels.  As the auditory threshold at 4000 Hertz was greater than 40 decibels, the claimed left ear hearing loss disability was noted at the time of examination, entrance, and enrollment, and the presumption of soundness did not attach.  
38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.385.  Therefore, the Board concludes that the Veteran's left ear hearing loss clearly and unmistakably existed prior to the Veteran's active duty service beginning in August 2005.  

Service connection for the pre-existing left ear hearing loss requires a showing that the disability was aggravated in service, which the Board finds to be demonstrated by the Veteran's service treatment records.  In preparation for separation from active duty, an examination provided in June 2006 revealed a left ear pure tone threshold of 55 decibels at 4000 Hertz.  The Board concludes that this demonstrates that the Veteran's left ear hearing loss clearly and unmistakably was aggravated during his active duty military service as the underlying hearing loss shifted by 10 decibels.  

Subsequent audiograms reveal that this hearing loss was permanent and has continued to worsen over time.  Since the claim was instituted in January 2009, VA examinations in February 2009, April 2013, and October 2015 have each revealed a hearing threshold at 4000 Hertz of 60 decibels.  

Regarding the medical opinion evidence in this case, the Board notes that an April 2009 opinion from Dr. J.T., a clinical audiologist at Walter Reed, noted the Veteran's significant noise exposure during service, including during his 2005-2006 service in Iraq.  The opinion stated that the Veteran's hearing loss is a result of noise exposure during his military career.  However, the Board notes that the examiner did not discuss the significance, if any, of his civilian noise exposure or the pre-existing noise exposure demonstrated in 2005 and whether it was aggravated.  

The April 2013 VA examiner concluded that an opinion as to etiology could not be provided without resort to speculation, which, the Board concludes, neither weighs for nor against a finding of service connection.  

Finally, the October 2015 VA examiner provided a negative etiology opinion.  The examiner noted that the Veteran sustained both in-service and civilian noise exposure and noted the Veteran's report that he first noticed the hearing loss from 1985 to 1989.  The examiner deemed the in-service noise exposure to be less significant than the civilian noise exposure during those years because the in-service exposure was of a shorter duration.  However, the Board notes that the 2015 examiner did not discuss the increase in hearing acuity demonstrated from 2005 to 2006 in the service treatment records.  

The Board finds that, to the extent that the medical opinion evidence addresses the issue in this case, the VA opinions are at least in equipoise.  Resolving all doubt in favor of the Veteran, the record supports a finding that the Veteran's pre-existing left ear hearing loss was aggravated during active duty service; therefore, service connection is warranted for the Veteran's current left ear hearing loss.  38 U.S.C.A. § 5107(b).

As the Board is granting service connection for left ear hearing loss, the issue on appeal is substantiated, and there are no further duties to notify or assist with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).



ORDER

Service connection for left ear hearing loss is granted.  



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


